Mr. Justice Baums delivered the opinion of the court. Abstract of the Decision. Assumpsit, action of, § 71*—when recovery for partial performance of worlc not sustained by the evidence. In an action to recover for work and material furnished in constructing a machine for defendant, at his request, without any agreement as to the price or terms of payment, it appeared that defendant paid plaintiff a certain sum on account and later upon plaintiff’s application for a further payment the defendant refused to make the same, except on condition that plaintiff would complete and deliver the machine by a certain date at a total cost of not exceeding a certain amount, which terms the plaintiff refused to accept and he abandoned the work, held that the conditions imposed were impossible of performance, and that plaintiff was justified in abandoning the work and was entitled to recover upon a quantum meruit for the reasonable value of the material furnished and of the services performed, but that a judgment in favor of plaintiff could not be sustained for the reason that there was no evidence offered by plaintiff tending to show that the charge made by plaintiff for his labor and services was the reasonable and customary charge.